MEMORANDUM ***
Milorad Olic, a native of the Former Republic of Yugoslavia and citizen of Serbia-Montenegro, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider the denial of a motion to reopen. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1105a(a). See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We review the BIA’s denial of a motion to reconsider for abuse of discretion. See Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002). We dismiss in part and deny in part the petition for review.
To the extent Olic challenges BIA decisions denying previous motions to reopen or reconsider, we lack jurisdiction of those decisions because Olic did not file petitions for review within thirty days. See 8 U.S.C. § 1252(b)(1).
The BIA did not abuse its discretion when it denied Olic’s instant motion to reconsider because he failed to articulate a legal or factual error in the BIA’s denial of his motion to reopen. See 8 C.F.R. § 1003.2(b)(1); see also Iturribarria v. INS, 321 F.3d 889, 895 (9th Cir.2003). Olic’s motion to reopen was both numerically barred and time barred and Olic did not establish he was eligible for a waiver of either condition. See 8 C.F.R. §§ 1003.2(c)(2), (c)(3). Accordingly, the BIA’s refusal to reconsider the denial of Olic’s motion to reopen was neither arbitrary, irrational nor contrary to law. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002).
The voluntary departure period was stayed, and the stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.